DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly discovered prior art, DE 102006050661, will be used to reject the claims now reciting “a capacitive sensor pair”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joerg DE 102006050661.
As to claim 1, Joerg teaches “	A fluid level sensing system comprising a capacitive sensor pair ([0001]) including a dipstick having an electrically conductive dipstick portion disposed along at least a portion of a length of the dipstick ([0001]), markings thereon configured to enable a user to visually determine a level of a fluid based on clingage of the fluid to a surface of the dipstick when the dipstick is removed from a body of the fluid ([0001] teaches a dipstick which are known to be used to determine fluid levels based on visual marking. Since the prior art teaches that the sensor acts as a dipstick, the fluid level can be visually monitored), and an electrically nonconductive material disposed on at least a portion of the electrically conductive dipstick portion and a dipstick support structure ([0015]) having an electrically conductive dipstick support structure portion disposed along at least a portion of the dipstick support structure and disposed parallel to and a non-zero distance from the electrically conductive dipstick portion (Figure 2, #13; [0015]); and an electrical system connected to the electrically conductive dipstick portion and the electrically conductive dipstick support structure portion, the electrical system 2 of 21IWASHNGTON\000160723\0002\596110.vi-5/16/22App. No. 16/328,420Attorney Docket No. 160723-000110USconfigured to electrically sense an electrical characteristic of an electrical current flowing between the electrically conductive dipstick portion of and the electrically conductive dipstick support structure portion, the electrical characteristic  corresponding to a length of the capacitive sensor pair having the fluid between the non-zero distance of the electrically conductive dipstick portion and the electrically conductive dipstick support structure portion (Figure 2, #15 is a circuit board that processes the signals from #13 and the insulating layer; [0001] teaches that the change in capacitance indicates a change in fuel level within a fuel tank).”

As to claim 2, Joerg teaches “further including a reservoir configured to hold the body of the fluid, wherein the reservoir is included in one of a lubrication fluid reservoir and the fluid is oil or a fluid containing oil ([0003] teaches a fuel tank in a vehicle which typically has oil).”
It can be seen as evidence in Steiner US 5299456 that vehicle fuel tanks have oil.

As to claim 3, Joerg teaches “wherein the markings correspond to predetermined levels of fluid in the reservoir ([0001] teaches that the sensor acts a dipstick which is typically used in a visual manner. It can be seen as evidence in Steiner that it is known that dipsticks can be pulled out of a reservoir, the depth determined through clingage, wiped and re-inserted. This is the basic and known function of an oil dipstick).”

As to claim 4, Joerg teaches “wherein the electrically conductive dipstick portion comprises an electrically conductive inner member extending over the portion of the length of the dipstick, and wherein the electrically nonconductive material is disposed over he electrically nonconductive material configured to electrically insulate the electrically conductive inner member from the electrically conductive dipstick support structure portion (Figures 1 and 2 show that #13 is electrically conductive; [0015] teaches that #13 is surrounded by an electrical insulating material).”

As to claim 5, Joerg teaches “wherein the electrical characteristic is correlated to a capacitance value relative to the length of the capacitive sensor pair having the fluid between the non-zero distance between the electrically conductive dipstick portion and the electrically conductive dipstick support structure portion (Figures 1, 2; [0001]).”

As to claim 10, Joerg teaches “wherein the reservoir further includes a wall with an opening therein communicating with an interior of the reservoir ([0003] teaches a tank of a vehicle, implying that the reservoir incudes a wall that leads to the interior of the reservoir in which the dipstick is placed), and 5 of 21 IWASHNGTON\000160723\0002\596110.vi-5/16/22App. No. 16/328,420Attorney Docket No. 160723-000110USwherein the dipstick support structure and the dipstick each has a respective electrical contact portion, the electrical contact portion of the dipstick being electrically connected with the electrically conductive dipstick portion, and the contact portions engaging each other when the dipstick is inserted into the dipstick support structure so as to electrically connect the electrical system with the electrical contact portion of the dipstick (Figure 1, #16, #17 and #18 allow for electrical connections of the sensing unit for when it is inserted).”

As to claim 11, Joerg teaches “the dipstick support structure comprises a housing supported in the opening through which the dipstick extends; and wherein the housing has an outer part and an inner part, the outer part supporting circuitry for the fluid level sensing system such that the circuitry may be replaced by replacing the outer part of the housing (Figure 1, #16, #17 and #18 can be considered to be the outer part that connects to the inner part which is 15 and below. The outer part appears to be removable since it has connections, #16, to the area where #15 is located. #17 is also a cap, implying that it can be removed).”

As to claim 12, Joerg teaches “wherein a cable connecting wiring supplying power to the circuitry extends through the interior of the reservoir and is connected with the inner part of the housing, the inner part of the housing having an electrical contact thereon that forms an electrical connection with an electrical contact of the circuitry in the outer part when the inner and outer parts of the housing are installed in the wall of the reservoir (Figure 1, #18).”	

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Joerg DE 102006050661 in view of Bayley US 20120260729.
As to claims 13, Joerg teaches “wherein the reservoir is a vehicle engine ([0003]).” Joerg does not teach circuitry that determines orientation of the engine and evaluating level of fluid sensed based on orientation.
Bayley teaches “and the system includes circuitry determining an orientation of the engine and evaluating the level of fluid sensed by the system based on said orientation ([0032]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Bayley with Joerg. Both prior arts teach the idea of measuring a liquid level within a container, therefore one of ordinary skill could apply the teachings of Bayley to Joerg. Measuring fluid level in a tilted engine is obvious since the vehicles orientation can vary when in operation. Utilizing accelerometers to measure tilt and identify fluid level allows the user to know the liquid level of a tilted engine. 

Claim(s) 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Joerg DE 102006050661 in view of Steiner US 5299456.
	As to claim 14, Joerg teaches “A method of electrically sensing a level of fluid ([0001]), the method comprising: providing a capacitive sensor pair including a dipstick having an electrically conductive dipstick portion disposed along at least a portion of a length of the dipstick ([0001]),  markings thereon configured to enable a user to visually determine a level of a fluid based on clingage of the fluid to a surface of the dipstick when the dipstick is removed from a body of the fluid ([0001] teaches a dipstick which are known to be used to determine fluid levels based on visual marking. Since the prior art teaches that the sensor acts as a dipstick, the fluid level can be visually monitored), and an electrically nonconductive material ([0015]) disposed on at least a portion of the electrically conductive dipstick portion ([0015]; #13), and 7 of 21 IWASHNGTON\000160723\0002\596110.vi-5/16/22App. No. 16/328,420Attorney Docket No. 160723-000110USa dipstick support structure (Figure 1, #19 and #10; [0016]) having an electrically conductive dipstick support structure disposed along at least a portion of the dipstick support structure and disposed parallel to and a non-zero distance from the electrically conductive dipstick portion; producing an electrical output indicative of an electrically determined level of the fluid (Figure 1, #15;, the electrical output being derived electrically from an electrical characteristic of an electrical current flowing between the electrically conductive dipstick portion and the electrically conductive dipstick support structure portion, the electrical characteristic  corresponding to a length of the capacitive sensor pair having the fluid between the non-zero distance of the electrically conductive dipstick portion and the electrically conductive dipstick support structure performing a comparison of the electrically determined level of the fluid indicated by the electrical output to a predetermined level (Figure 2, #15 is a circuit board that processes the signals from #13 and the insulating layer; [0001] teaches that the change in capacitance indicates a change in fuel level within a fuel tank).” Joerg does not teach an alert.
Steiner teaches “and outputting an alert perceptible to the user based on the comparison indicating the electrically determined level of the fluid is below the predetermined level (Column 5, lines 1-26).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Steiner with Joerg. An alarm or alert lets the operator know that a fuel level is low. This can prevent engine damage. 

As to claim 17, Joerg teaches “wherein the body of the fluid is configured to be disposed within a lubrication fluid reservoir and the fluid is oil or a fluid containing oil ([0003] teaches a fuel tank in a vehicle which typically has oil).”

Claim(s) 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Joerg DE 102006050661 in view of Steiner US 5299456 and in further view of McGinnis US 6377052.
As to claim 18, Joerg teaches “wherein the providing of the capacitive sensor pair ([0001]).” The prior arts do not teach the steps of retrofitting an existing dipstick with a capacitive sensing dipstick.
McGinnis teaches “further includes retrofitting the engine having a non-electrified dipstick extending through an opening in a wall of  a reservoir containing the body of the fluid (Column 2, lines 55-61), the non-electrified dipstick being configured to not electrically sense the level of the fluid, wherein the retrofitting further includes removing the non- electrified dipstick and installing a housing in the opening in the wall, the housing supporting the dipstick, the housing being sealed in the opening (Claim 16, Column 3 lines 56-65).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of McGinnis with Steiner. Retrofitting an engine with an electronic dipstick allows for the user to easily monitor liquid levels in an engine verses a nonelectrified dipstick. 

As to claim 19, McGinnis teaches “wherein the housing has an outer part and an inner part both supported in the opening in the wall (Figures 1 and 4) the outer part incorporating therein electrical circuitry and the inner part having electrical contacts supplying power to the electrical circuitry and receiving therefrom the electrical output (Claim 16, Column 4, lines 4-19).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of McGinnis with Steiner. Retrofitting an engine with an electronic dipstick allows for the user to easily monitor liquid levels in an engine.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Joerg DE 102006050661 in view of Steiner US 5299456 and in further view of McGinnis US 6377052 and Bayley US 20120260729.
As to claim 20, the prior arts do not teach measuring the orientation of the engine and adjusting the output.
Bayley teaches “wherein the method further comprises: detecting an orientation of the reservoir electronically: and based on the orientation detected, one of disregarding or adjusting the electrical output corresponding to the level of the fluid detected by the electrical circuitry ([0032]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Bayley with Steiner. Both prior arts teach the idea of measuring a liquid level within a container, therefore one of ordinary skill could apply the teachings of Bayley to Steiner. Measuring fluid level in a tilted engine is obvious since the vehicles orientation can vary when in operation. Utilizing accelerometers to measure tilt and identify fluid level allows the user to know the liquid level of a tilted engine. 


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable Joerg DE 102006050661 in view of McGinnis US 6377052.
	As to claim 21, Joerg teaches “a lubrication fluid reservoir configured to hold  therein an oil-containing liquid, the method configured to enable electrically sensing a level of the oil-containing liquid in the lubrication fluid reservoir ([0001] and [0003]), the dipstick including an electrically conductive dipstick portion disposed along at least a portion of a length of the dipstick and configured to at least partially extend into the oil-containing fluid and below the level of the oil-containing fluid (Figure 1, #13; [0015]), and an electrically nonconductive material disposed on at least a portion of the electrically conductive dipstick portion ([0015]); a dipstick support structure having an electrically conductive dipstick support structure (Figure 1, #19) disposed along at least a portion of the dipstick support structure and disposed parallel to and a non-zero distance from the electrically conductive dipstick portion, the dipstick support structure supporting the dipstick thereon so that the electrically conductive dipstick portion at least partially extends into the oil-containing fluid and below the level of the oil-containing fluid, and an electrical system (Figure 1, #15) connected to the electrically conductive dipstick portion of and configured to electrically sense the level of the oil-containing fluid based on an electrical characteristic of an electrical current flowing through the electrically 11 of 21 IWASHINGTON\000160723\0002\596110.vi-5/16/22App. No. 16/328,420Attorney Docket No. 160723-000110USconductive dipstick portion corresponding to a length of the oil-containing fluid between the non-zero distance of the electrically conductive dipstick portion and the electrically conductive dipstick support structure portion ([0001]), wherein the electrically nonconductive material is configured to electrically isolate the electrically conductive dipstick portion from the electrically conductive dipstick support structure when the dipstick is supported by the dipstick support structure ([0015]), wherein the dipstick and the dipstick support structure form a capacitive sensor pair based on the non-zero distance of the electrically conductive dipstick portion and the electrically conductive dipstick support structure portion(Figures 1, 2; [0015]).” Joerg does not teach retrofitting. 
McGinnis teaches “A method of retrofitting, the method comprising replacing a preexisting dipstick, in the lubrication fluid reservoir with a dipstick configured to be manually inserted into and removed from a reservoir in the lubrication fluid reservoir and further configured to enable a user to visually determine a level of the oil-containing fluid in the reservoir based on clingage of the oil-containing fluid to a surface of the dipstick having markings disposed thereon (Column 2, lines 55-61; (Claim 16, Column 3 lines 56-65. This prior art teaches the concept of retrofitting which is essentially the step of replacing a nonelectrified dipstick with an electrified dipstick. The act of retrofitting is known in the art and since McGinnis teaches this, one of ordinary skill in the art would be able to arrive at the claimed method steps of replacing a nonelectrified dipstick with the electrified dipstick taught by Joerg. This would make reading the fluid level easier since it is electronics based).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of McGinnis with Joerg. Retrofitting an engine with an electronic dipstick allows for the user to easily monitor liquid levels in an engine.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable Joerg DE 102006050661 in view of McGinnis US 6377052 and Steiner US 5299456.
As to claim 22, Joerg teaches “forming an aperture in a wall of the lubrication fluid reservoir spaced from an opening of the preexisting dipstick (Figures 1 and 2 teach a dipstick. The wall of the reservoir must have an aperture for the dipstick to be inserted into. This aperture can be from a preexisting dipstick that is now being replaced with the dipstick taught by Joerg), carries an electrical signal that varies with the level of the oil containing fluid in the lubrication fluid reservoir from an inner portion of the dipstick support structure through the aperture in the wall ([0001]). Joerg teaches a cable that attached to the dipstick for power purposes, see #18 but does not teach that it sends a signal providing an indication.
Steiner teaches “extending a cable that; and connecting the cable to electronics outside the lubrication fluid reservoir (Figure 4, #28) configured to receive the electrical signal and provide an indication of a level of the oil-containing fluid in the lubrication fluid reservoir (Figures 4 and 5; Figure 4, #46 and #48 are light emitting diodes.  There are wires that connect to the diodes outside of the tank which light up at certain levels).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Steiner with Joerg. Visual or audible alerts allow the operator to quickly gauge and asses the fuel level. This can be a preventative measure for preserving engine health.

Allowable Subject Matter
Claim 6, 7, 8, 9, 15, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863